                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       ORDER
                                      )
       vs.                            )
                                      )
Javier Garcia-Ramirez,                )       Case No. 1:19-mj-183
                                      )
               Defendant.             )


       The Court had previously scheduled a detention hearing for defendant on May 22, 2019, at

3:30 p.m. Now before the Court is defendant’s motion to continue the hearing. Defendant requests

to postpone the hearing until such time that he is ready to proceed. He acknowledges that the

continuance may extend past the five-day period specified in 18 U.S.C. § 3142(f)(2) and that he will

remain in custody until the hearing is rescheduled. Attached to the motion is defendant’s signed

consent to continue the hearing.

       For good cause shown, the Court GRANTS defendant’s motion (Doc. No. 10). The

detention hearing scheduled for May 22, 2019, at 3:30 p.m. is cancelled. Pending further order of

the Court, defendant shall be committed to the custody of the Attorney General or designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal. Defendant shall be

afforded a reasonable opportunity for private consultation with defense counsel. On order of a Court

of the United States or on request of an attorney for the Government, the person in charge of the

corrections facility shall deliver defendant to the United States Marshal for the purpose of an

appearance in connection with court proceedings. The Court shall reschedule the detention hearing


                                                 1
upon request by defendant.

       IT IS SO ORDERED.

       Dated this 22nd day of May, 2019.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhater, Magistrate Judge
                                               United States District Court




                                           2
